 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   THOMAS BELTRAN, et al.,                           Case No. 1:18-cv-01676-LJO-SAB

12                  Plaintiffs,                        ORDER RE STIPULATION TO CONTINUE
                                                       SCHEDULING CONFERENCE
13          v.
                                                       (ECF No. 10)
14   OLAM SPICES AND VEGETABLES, INC.,

15                  Defendant.

16

17         On July 7, 2015, Plaintiffs filed this action in the Superior Court of the State of

18 California, which was removed to the above-entitled court on December 10, 2018. (ECF No. 1.)

19 On December 11, 2018, the Court set an initial scheduling conference to take place on February
20 12, 2019. (ECF No. 4.) On February 6, 2019, the parties filed a joint stipulation to continue the

21 scheduling conference at least six months because of a tentative settlement agreement. (ECF No.

22 6.) Given such long continuances are generally disfavored, on February 8, 2019, the Court

23 conducted an informal telephonic conference to discuss the continuance. (ECF Nos. 7, 8.) After

24 the conference, the Court granted the request and continued the scheduling conference to August

25 13, 2019. (ECF No. 9.) On August 7, 2019, less than one week prior to the scheduling

26 conference, the parties filed a joint status report and stipulation requesting the scheduling
27 conference be continued an additional thirty days to allow the parties to finalize the settlement

28 agreement. (ECF No. 10.) The Court finds good cause to grant the request based on the


                                                   1
 1 prospect of settlement. However, the Court urges the parties to make every effort to finalize the

 2 settlement agreement in a timely manner, and to comply with the deadline for filing any joint

 3 scheduling report.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.      The parties’ request to continue the initial scheduling conference is GRANTED;

 6          2.      The initial scheduling conference set for August 13, 2019 is CONTINUED to

 7                  September 24, 2019, at 10:30 a.m. in Courtroom 9; and

 8          3.      The parties shall file a joint scheduling report seven (7) days prior to the

 9                  scheduling conference.

10
     IT IS SO ORDERED.
11

12 Dated:        August 7, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
